Title: From George Washington to William Heath, 12 November 1780
From: Washington, George
To: Heath, William


                        
                            Dear Sir,
                            Hd Qrs Passaic Falls 12th Nov. 1780
                        
                        Upon a full view of what (from the Returns) must be the state of our Army when the Levies leave it the first
                            of January—and of the little prospect there is of getting the places of many, if any of them supplied by that time—and
                            when the importance of West point and the Southern communication with it is taken into consideration I can think of no
                            better disposition of the Army for Winter Quarters than the following
                         Pensylvania line—somewhere in the neighbourhood of Morris Town.
                         Jersey line—About Pompton—in the clove of the Mountain—with a detachment from it at the
                            other clove near Suffrans.
                         York line—(The Troops of that State being chiefly there already and
                            the Northern and Western frontier much harrassed) to continue at Albany.
                         Connecticut & Massachusetts lines—(being about adequate to the number required) to
                            be at West point—the former on the East and the latter on the West side of the River.
                         New Hampshire & Rhode Island—at the gorge of the Mountain near the Continental
                            village—and to furnish a detachment more to the left—say—about Robinsons Mills
                         Sheldons horse—On Connecticut River at Colchester or Middletown
                         Moylans horse—In Pensylvania perhaps Reading
                         The Marischause—(If it is not reduced) to be somewhere in the rear of New Windsor—and
                         The Park of Artillery—at or near New Windsor. 
                        This disposition is not yet announced to the Army, nor is it known to the Genl Officers of it (otherwise than
                            by conjecture)—for which reason, and because it may undergo a change I would not, as yet, have any thing said of it.
                        If it takes place my own quarters will, more than probably, be at or near New Windsor as the central point.
                        Building Barracks, Hutts &c. near the Works for the Troops destined for the defence of the Post
                            should undergo the interruption on acct of the change this distribution may occasion. How far the Hutts at Soldiers
                            fortune, or Genl Glovers Incampment may be necessary I cannot undertake to determine, because I do not know precisely, the
                            relative situation of these places to the works.
                        Your favor of the 10th is receiv’d—I approve much of your intended forage in which include Cattle
                            &ca—but for particular reasons I wish the execution of it to be delayed a little if there is no inconvenience resulting from it—In the meanwhile make every necessary
                            arrangement for it in your own mind that the business may be suddenly entered upon when you hear from me again on the
                            subject. I am—Dr Sir Yr Most Obedt Sert 
                        
                            Go: Washington
                        
                    